Citation Nr: 0738563	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The results of current audiometric testing confirm the 
veteran has bilateral sensorineural hearing loss severe 
enough to be considered a disability for VA compensation 
purposes.

2.  The veteran's current bilateral hearing loss is 
etiologically related to the veteran's active military 
service.

3.  The veteran does not currently have a diagnosed 
disability of tinnitus.  

 
CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that was incurred in 
or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A VA notice and duty to assist letter dated in March 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claims, and asked the veteran to send to VA all 
evidence in his possession that pertained to the claims. 

The record also reflects that the veteran's service medical 
records and personal records have been obtained, as well as 
VA treatment records.   While the veteran states in his 
Notice of Disagreement that his service medical records are 
incomplete, the Board finds that the record appears to 
contain all of the veteran's service medical records.  
Further, the veteran has mentioned receiving medical care 
from private physicians; however, the veteran has not 
provided consent forms which would allow VA to obtain such 
private medical records, nor has he submitted such records 
himself.  The Board is unaware of any outstanding evidence 
that could be obtained to substantiate the veteran's claims.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of the veteran's claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or higher initial 
rating if service connection is granted on appeal.  However, 
when implementing the Board's grant of service connection for 
bilateral hearing loss, the RO will address any notice defect 
with respect to an increased rating and effective date.  
Significantly, the veteran retains the right to appeal the 
disability rating and effective date assigned by the RO.  
With regard to service connection for tinnitus, because the 
claim for service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307(a)(3), 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran's service medical records contain no indication 
of hearing loss or acoustic trauma during military service.  
His entrance physical examination in December 1951 notes 
hearing acuity as 15/15 using the "whispered voice" test.  
The veteran's separation examination in December 1955 does 
not contain the results of any audiological exam or other 
hearing test.  However, the absence of evidence of a hearing 
disability during service or of compensable hearing loss 
within the first year after discharge is not fatal to a claim 
for service connection for hearing loss.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, the veteran's service personnel records show 
that he served aboard the USS Bassett as a mess cook.  The 
veteran stated during a June 2004 VA audiology consultation 
that he was exposed to gunfire from five inch guns while 
aboard the ship.  While it is not necessarily conclusive that 
the veteran was exposed to acoustic trauma during his service 
with the Navy, the Board finds that it is likely that he was 
exposed to excessive noise during this time.  Therefore, with 
the resolution of all reasonable doubt in the veteran's 
favor, acoustic trauma in service is established.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran first sought VA treatment for hearing loss in 
April 2004.  The veteran reported to the examining 
audiologist that he was exposed to military noise while in 
the service.  The June 2004 VA examination report noted an 
impression of bilateral sensorineural hearing loss, mild to 
moderate in degree.  The veteran's speech recognition 
thresholds were noted to be 88 percent for the right ear and 
72 percent for the left ear.  The current audiometric 
findings meet the regulatory requirements for hearing loss 
disability as defined by 38 C.F.R. §3.385.  

The remaining question under Hensley is whether there is a 
medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.

The VA audiologist who conducted the June 2004 examination 
stated that it is at least as likely as not that the 
veteran's hearing loss is related to his service.  The 
audiologist did not review the veteran's service medical 
records; rather, he provided an opinion based on the service 
history related by the veteran.  Although the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
and may reject such a medical opinion because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion, the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  The history provided by the veteran during the June 
2004 audiological examination is not contradicted by the 
record.  Therefore, the examiner's opinion, that the 
veteran's hearing loss is at least as likely as not service 
connected, is competent evidence.

The only medical opinion on file is favorable to the 
veteran's claim because it links his current bilateral 
hearing loss to exposure to acoustic trauma in service.  
Accordingly, service connection is warranted for his 
bilateral hearing loss, especially when all reasonable doubt 
concerning its origin is resolved in his favor.  38 C.F.R. § 
3.102; Alemany, 9 Vet. App. 518, 519.

Service Connection for Tinnitus

The veteran contends that he currently suffers from tinnitus 
as a result of acoustic trauma sustained during his active 
military service.  As noted above, the veteran has stated, 
and the Board concedes, that he was exposed to acoustic 
trauma in service while aboard the USS Bassett.

Nevertheless, the Board notes that the evidence of record 
that tends to show the veteran does not have tinnitus 
outweighs the veteran's contention that he has a current 
disability of tinnitus.  The only statement in support of the 
veteran's contention that he has a current disability of 
tinnitus is the veteran's claim for compensation, in which he 
lists tinnitus as a claimed disability.  There is no clinical 
documentation of a past or current diagnosis of tinnitus.  
Neither the veteran's service medical records nor his VA 
treatment records contain any complaints, clinical findings, 
or treatment of tinnitus.  There is no other medical evidence 
of record that shows a clinical finding of tinnitus.  VA 
treatment reports indicate that the veteran has obtained 
medical care from private physician Dr. Freeman; however, the 
veteran has not submitted any reports from this doctor or 
completed consent forms which would allow the RO to obtain 
records from this doctor.  

In the absence of evidence of currently diagnosed tinnitus, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


